 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       GLACIER NORTHWEST, INC.,
 6
                             Plaintiff,
 7
           v.                                         C18-556 TSZ
 8
       CEMENTAID INTERNATIONAL                        MINUTE ORDER
 9     MARKETING, LTD.,

10                           Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)    Having reviewed the parties’ Joint Status Report, docket no. 26, indicating
13 that a settlement in one of the two underlying actions, Millennium Tower Association v.
   Mission Street Development, LLC, is pending preliminary approval by the San Francisco
14 County Superior Court, and that the other underlying matter, Homeowners Association v.
   Almaden Tower Venture, LLC, is still ongoing in Santa Clara County Superior Court, the
15 Court DIRECTS the parties to file another Joint Status Report within fourteen (14) days
   after final approval of the settlement in Millennium Tower or by December 31, 2020,
16 whichever occurs earlier.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of April, 2020.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
